DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,353,154. Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons set forth in the remarks column of the table that follows.
17/727,574
USPN 11,353,154
Remarks
1. A stent spring for repairing a pipe comprising: 

a substantially tubular mesh structure comprising 



one or more strands, the one or more strands comprising a spring material, 

wherein the stent spring is expandable and compressible between an expanded configuration and a compressed configuration; and 







an elastic wire 
connected to the one or more strands, 

the elastic wire 
configured to increase a flexibility of the stent spring.
8. A stent spring for repairing a pipe comprising: 

a substantially tubular mesh structure defining a void, the void defining a central axis, the mesh structure comprising 

one or more strands, the one or more strands defining a plurality of openings, 

wherein the stent spring is configurable in an expanded stent spring configuration and a compressed stent spring configuration; 

a tab extending radially inward from the mesh structure into the void, the tab defining a tab opening; and 

one or more elastic wires connected to the one or more strands, 

the one or more elastic wires configured to increase a flexibility of the stent spring.




The patent claim does not explicitly disclose the spring material limitation but does subsequently describe configurable states (expanded and compressed) that are associated with spring material

The application claim uses similar terms to describe characteristics of the claimed apparatus.  A stent spring that is expandable and compressible is functionally equivalent to a stent spring that is configurable in expanded and compressed configurations







Application claim 1 is not distinct from patent claim 8
19. The stent spring of claim 1, wherein the 

one or more strands define a plurality of openings.
From claim 8 of the patent:
one or more strands, the 

one or more strands defining a plurality of openings
The additional limitation of application claim 19 are included in patent claim 8.
20. The stent spring of claim 1, further comprising: 

a tab extending radially inward from the substantially tubular mesh structure; and 


a compression mechanism engaging the tab to retain the stent spring in the compressed configuration.
1. A stent spring for repairing a pipe comprising…

a tab extending radially inward from the mesh structure into the void, the tab defining a tab opening;

 a compression mechanism configured to engage the tab to bias the stent spring to the compressed stent spring configuration



The use of a compression mechanism in the stent spring of the application would have been obvious in light of the use of a compression mechanism in the stent spring of patent claim 1 to allow the stent spring to be placed within a pipe to be repaired.

Application claim 20 is an obvious variant of patent claim 8 in view of patent claim 1.


Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites “between each the first bends…”.  It appears the word “of” is missing and the clause will be interpreted to read “between each of the first bends…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2009/0248132 A1 to Bloom et al. (Bloom).

With regard to clam 1, Bloom discloses a stent spring (Bloom, title, abstract) for repairing a pipe (the right ventricular outflow tract described in the abstract and other body lumens described in paragraph 0001 are considered to be types of pipes) comprising: 
a substantially tubular mesh structure (104, fig. 13, paragraph 0062 – the wires of the inner stent form a substantially tubular mesh structure) comprising one or more strands (shown in fig. 13), the one or more strands comprising a spring material (stent springs are movable between an expanded and contracted state as shown in figs. 11 and 13), 
wherein the stent spring is expandable and compressible between an expanded configuration (shown in fig. 13) and a compressed configuration (shown in fig. 11); and 
an elastic wire (228, fig. 13, paragraph 0068) connected to the one or more strands (shown in fig. 13), the elastic wire configured to increase a flexibility of the stent spring (in the configuration shown in fig. 13, the bent elastic wires 228 function as an additional spring mechanism for the stent as it moves from a compressed state to an expanded state).

With regard to claim 2, Bloom discloses the stent spring of claim 1 as set forth above, and further discloses wherein; 
the elastic wire defines a first end (the elastic wire end that is connected to a first end of the inner stent as shown in fig. 13) and a second end (the elastic wire end that is connected to the other end of the inner stent); 
the elastic wire defines a middle section (as shown in fig. 13, the middle section is the bent portion between the first and second ends) between the first end and second end; and 
at least a portion of the middle section is exposed (the elastic wires are entirely exposed since they are not described as being coated).

With regard to claim 3, Bloom discloses the stent spring of claim 2 as set forth above, and further discloses wherein: the substantially tubular mesh structure defines a first structure end (either end of the stent as shown in fig. 13) and a second structure end (the other end opposite the first structure end as shown in fig. 13) opposite the first structure end (shown in fig. 13); and 
the elastic wire extends from the substantially tubular mesh structure at one of the first structure end and the second structure end (shown in fig. 13).

With regard to claim 4, Bloom discloses the stent spring of claim 3 as set forth above, and further discloses wherein: the elastic wire is a first elastic wire of a plurality of elastic wires (as shown in fig. 13, a plurality of elastic wires 228 is shown); 
the first elastic wire extends from the substantially tubular mesh structure at the first structure end (shown in fig. 13); and 
the plurality of elastic wires further comprises a second elastic wire extending from the second structure end (all of the elastic wires extend from the second structure end).

With regard to claim 5, Bloom discloses the stent spring of claim 4 as set forth above, and further discloses wherein an opening of the stent spring is defined between the first elastic wire and the second elastic wire (first and second elastic wires are considered to be adjacent wires 228 as shown in fig. 13.  In the configuration shown in fig. 13, first and second wires define an opening between the inner stent structure 104 and the upper bend of the first and second elastic wires.  The opening is shown in fig. 13 between the cylindrical structure of the inner stent and the upper bend of the elastic wire).

With regard to claim 8, Bloom discloses the stent spring of claim 3 as set forth above, and further discloses wherein: the first end of the elastic wire engages a first one of the strands (shown in fig. 13); and 
the second end of the elastic wire engages a second one of the strands (shown in fig. 13 at the end opposite the first end of the elastic wire).

With regard to claim 9, Bloom discloses the stent spring of claim 8 as set forth above, and further discloses wherein the elastic wire is one of a plurality of elastic wires (shown in fig. 13), and wherein each of the plurality of elastic wires engages an adjacent pair of the strands (shown in fig. 13).

    PNG
    media_image1.png
    449
    616
    media_image1.png
    Greyscale

With regard to claim 10, Bloom discloses the stent spring of claim 8 as set forth above, and further discloses wherein: the first one of the strands defines a first groove (shown in annotated fig. 13); 
the second one of the strands defines a second groove (shown in annotated fig. 13); 
the first end is received within the first groove (shown in annotated fig. 13); and 
the second end is received within the second groove (shown in annotated fig. 13).

With regard to claim 11, Bloom discloses the stent spring of claim 3 as set forth above, and further discloses wherein the one or more strands define a substantially U- shaped bend at the first structure end, and wherein the elastic wire extends from the substantially U-shaped bend at the first structure end (the first and second grooves as noted in annotated fig. 13 above are in the form of a V with a rounded bottom.  The rounded bottom of the grooves is a substantially U-shaped bend).

With regard to claim 12, Bloom discloses the stent spring of claim 11 as set forth above, and further discloses wherein: the substantially U-shaped bend is one of a plurality of substantially U-shaped bends and the elastic wire is one of a plurality of elastic wires (as shown in fig. 13, there a plurality of U-shaped bends); 
a set of first bends of the plurality of substantially U-shaped bends are defined at the first structure end (shown in fig. 13); 
a set of second bends of the plurality of substantially U-shaped bends are defined at the second structure end (shown in fig. 13); and 
each of the elastic wires extends from one of the first bends or the second bends (the elastic wires extend from the first bend and the second bend.  The claim limitation describes both the application configuration and the one shown in Bloom).

With regard to claim 13, Bloom discloses the stent spring of claim 12 as set forth above, and further discloses wherein an opening of the stent spring is defined between each the first bends (the first bends each define an opening into the tubular mesh structure) and a corresponding one of the second bends (Given the broadest reasonable interpretation of the claims, each of the second bends also defines an opening into the tubular mesh structure.  Again, this claim limitation reads on Bloom and the application configuration).

With regard to claim 15, Bloom discloses the stent spring of claim 2 as set forth above, and further discloses wherein the elastic wire is substantially U-shaped (as shown in the expanded state of fig. 13, each of the elastic wires is substantially U-shaped).

With regard to claim 16, Bloom discloses the stent spring of claim 1 as set forth above, and further discloses wherein the elastic wire is positioned on an inner periphery of the stent spring (as shown in fig. 13, the ends of the elastic wires are joined to the inner stent member 104 in the same plane as the surface of a cylinder defined by the tubular mesh structure.  The first and second ends of the elastic members are thus positioned on an inner periphery of the stent spring).

With regard to claim 17, Bloom discloses the stent spring of claim 16 as set forth above, and further discloses wherein: the one or more strands define at least one of an upper bend and a lower bend (the one or more strands of the tubular mesh structure define multiple upper and lower bends that define the openings of the tubular mesh structure); and 
the elastic wire is positioned proximate to the at least one of an upper bend and a lower bend (the upper and lower designations are not referenced from a fixed point.  The elastic wire extends from the groove defined by an upper bend and a lower bend of the wires of the tubular mesh structure).

With regard to claim 18, Bloom discloses the stent spring of claim 1 as set forth above, and further discloses wherein: a first end of the elastic wire extends through a first groove of the substantially tubular mesh structure (the first groove of the tubular mesh structure labeled in annotated fig. 13 above is defined as including the curved end portion and at least some of the extending wire members.  In the arrangement the elastic wire extends through the first groove) and abuts an inner periphery of the stent spring (as shown in fig. 13, elastic wire 102 is arranged such that the end of the elastic wire abuts the surface of a cylindrical shape defined by the tubular mesh structure of the inner stent member); 
a second end of the elastic wire extends through a second groove of the substantially tubular mesh structure and abuts an inner periphery of the stent spring (the elastic wire is arranged the same at both ends of the tubular mesh structure); and 
a middle section of the elastic wire is exposed (the elastic wire is not described as being covered and thus the middle section of the elastic wire is uncovered (exposed)).

With regard to claim 19, Bloom discloses the stent spring of claim 1 as set forth above, and further discloses wherein the one or more strands define a plurality of openings (shown in fig. 13, the strands define a tubular mesh as described above.  A mesh has a plurality of opening).

Allowable Subject Matter
Claims 6-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest a stent spring having the tab and compression mechanism arrangement set forth in claims 6 and 14, together in combination with the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753